 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARMANDO OSEGUEDA, et al.,                          Case No. 1:16-cv-01218-LJO-BAM
12                      Plaintiffs,                     ORDER TO SHOW CAUSE WHY
                                                        SANCTIONS SHOULD NOT BE IMPOSED
13          v.                                          FOR FAILURE TO OBEY A COURT ORDER
14   STANISLAUS COUNTY PUBLIC                           (Doc. No. 50.)
     SAFETY CENTER, et al.,
15                                                      FOURTEEN (14) DAY DEADLINE
                        Defendants.
16

17

18          Plaintiffs Armando Osegueda and Robert Palomino (“Plaintiffs”) filed this action on

19   August 16, 2016. (Doc. No. 1.) On January 29, 2019, the Court approved the parties’ stipulation

20   to stay this matter pending resolution of the state criminal proceedings against Plaintiffs. (Doc.

21   No. 50.) The Court further directed Plaintiffs to file a written status report every ninety (90) days

22   notifying the Court of the status of the criminal matter. (Id.) To date, Plaintiffs have not

23   complied with the Court’s order and has not submitted any written status reports.

24         Accordingly, Plaintiffs are HEREBY ORDERED to SHOW CAUSE why sanctions should

25   not be imposed for their failure to comply with the Court’s order requiring the submission of a

26   status report every ninety (90) days. Plaintiffs shall file a written response to this order to show

27   cause within fourteen (14) days of service of this order. Plaintiffs may also comply with this

28   order by filing the required status report.
                                                       1
 1          Failure to respond to this order to show cause may result in the imposition of

 2   sanctions on counsel or parties who contribute to violation of the Court’s order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    December 27, 2019                        /s/ Barbara   A. McAuliffe        _
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
